Citation Nr: 0017868	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  97-14 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for adhesive capsulitis of 
the left shoulder due to detached biceps tendon secondary to 
service-connected right hand wound disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1954 to January 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDING OF FACT

The claim of entitlement to service connection for adhesive 
capsulitis of the left shoulder due to detached biceps tendon 
secondary to service-connected right hand wound disability is 
plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for adhesive 
capsulitis of the left shoulder due to detached biceps tendon 
secondary to service-connected right hand wound disability is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation, the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  For the veteran's claim to be well grounded 
based on secondary service connection there must be medical 
evidence both of a current disability and of an etiological 
relationship between that disability and service-connected 
disability.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a) (1999); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The report of a June 1996 VA examination reflects that the 
examiner was aware that the veteran had injured his right 
hand during service.  The veteran reported to the examiner 
that he had experienced problems with the right hand and 
lower arm since.  The diagnosis included adhesive capsulitis 
of the left shoulder secondary to detached biceps tendon and 
the examiner commented that the etiological relationship 
between the left hand and arm to the disabled right hand was 
that the veteran had to use the left hand and arm to do heavy 
lifting which he could not do with the right hand, with 
injury occurring.  An October 1997 letter from a private 
osteopath reflects the osteopath's opinion that the veteran's 
service-connected injury of the right hand had worsened and 
the osteopath's belief that the loss of strength and use in 
the right hand contributed to the injury of the left 
shoulder.  A February 1999 letter from a private physician 
reflects that the veteran had sustained a gunshot wound to 
the right hand and there was no question that he had to use 
his left arm more for activities of daily living.  The 
private physician commented that this could certainly cause 
an individual to be more prone for rotator cuff problems.  

A review of the above summary of the competent medical 
evidence reflects that there is currently a diagnosis with 
respect to adhesive capsulitis of the left shoulder due to 
detached biceps tendon and that there is competent medical 
evidence that relates this disability to the veteran's 
service-connected right hand disability.  Therefore, the 
veteran's claim is well grounded.  38 U.S.C.A. § 5107(a); 
Jones.  


ORDER

The claim of entitlement to service connection for adhesive 
capsulitis of the left shoulder due to detached biceps tendon 
secondary to service-connected right hand wound disability is 
well grounded.  To this extent only, the appeal with respect 
to this issue is granted.  


REMAND

The above-referred to evidence has indicated a relationship 
between the veteran's service-connected  right hand 
disability and a left shoulder disability.  However, there is 
also competent medical evidence of record that reflects that 
the veteran has right carpal tunnel syndrome and indicates 
that the right carpal tunnel syndrome is not related to the 
veteran's right hand gunshot wound.  The above-referred to 
opinions do not clearly indicate that the examiners were 
aware of exactly what disability of the right hand was 
service connected or whether it was their belief that right 
carpal tunnel syndrome was part of the service-connected 
disability or even considered in arriving at their 
conclusion.

A September 1997 RO decision denied special monthly 
compensation based on loss of use of the right hand and also 
denied service connection for right carpal tunnel syndrome as 
secondary to the service-connected right hand wound 
disability.  A January 1998 RO decision denied a total rating 
based on individual unemployability due to service-connected 
disability.  The veteran was notified of these determinations 
and his appellate rights.  In March 1998 he submitted a 
statement indicating his belief that he was entitled to 
special monthly compensation based on loss of use of the 
right hand, service connection for right carpal tunnel 
syndrome, and unemployability benefits.  The Board construes 
this as a notice of disagreement with the September 1997 and 
January 1998 RO denials.

An April 6, 1999 letter from a private physician reflects 
that records are available regarding all of the veteran's 
previous surgical procedures and multiple orthopedic 
consultations and that they could be forwarded upon request.  
The record does not indicate that a request for these records 
has been made.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the physician 
identified in the April 6, 1999 letter 
and, after obtaining any necessary 
authorization, request copies of all 
records relating to the referred to 
previous surgical procedures and multiple 
orthopedic consultations regarding the 
veteran's left shoulder and right hand.

2.  The RO should arrange for VA 
neurology and orthopedic examinations by 
board-certified specialists, if 
available, to determine the etiology of 
any currently manifested left shoulder 
disability.  All indicated tests and 
studies should be conducted and all 
findings described in detail.  The claims 
file must be made available to the 
examiners for review.  The examiners are 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the service-connected residuals of a 
right hand gunshot wound, with injury to 
Muscle Group IX, has caused or 
chronically worsened any disability, 
including disability of the veteran's 
left shoulder.  A complete rationale 
should be given for all opinions and 
conclusions expressed, including a 
discussion of any disability of the right 
hand or upper extremity found to be 
separate and apart from the veteran's 
service-connected residuals of a right 
hand gunshot wound, with injury to Muscle 
Group IX.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
requested development has been completed.  
If any development is incomplete, action 
should be taken to insure complete 
development.

4.  Thereafter, the RO should 
readjudicate all issues for which a 
notice of disagreement has been provided.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case (SSOC) 
should be issued to the veteran and his 
representative and they should be 
afforded the appropriate opportunity to 
respond.  The SSOC should address the 
issues of entitlement to service 
connection for right carpal tunnel 
syndrome secondary to service-connected 
residuals of a right hand gunshot wound, 
entitlement to special monthly 
compensation based on loss of use of the 
right hand, and entitlement to a total 
rating based upon individual 
unemployability due to service-connected 
disability, as appropriate.  All 
appropriate appellate procedures should 
then be followed with respect to these 
issues.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 



